DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (U.S. Pub. No. 2018/0151573).
Regarding claim 1, Li teaches an integrated circuit device comprising: a gate structure having a first portion (Fig. 12, 204/205/206/208/209/211 over 32, ¶¶ [0042], [0060], [0077], [0087], and [0096]) configured for a first transistor (Fig. 12, 32, ¶ [0018]) having a first threshold voltage, a second portion (Fig. 12,  configured for a second transistor (Fig. 12, II2, ¶ [0018]) having a second threshold voltage, and a third portion (Fig. 12, 204/205/206/208/209/211 over I/41/42/II1, ¶¶ [0042], [0060], [0077], [0087], and [0096]) disposed between and directly adjacent to (Fig. 12, I is directly adjacent to 32 while II1 is directly adjacent to II2) the first portion and the second portion (Fig. 12), wherein: a configuration of the third portion is different than a configuration of the first portion and a configuration of the second portion (Fig. 12 and related text, each of the portions has a different combination of work function layers, and thus have “different configurations”), the configuration of the first portion is different than the configuration of the second portion (Fig. 12 and related text, each of the portions has a different combination of work function layers, and thus have “different configurations”), the first portion and the second portion each include a first metal layer (Fig. 12, 205) and a second metal layer (Fig. 12, 206), and the configuration of the third portion interrupts a connection between the second metal layer of the first portion and the second metal layer of the second portion (Fig. 12, layers 206 and 206 are discontinuous in the third portion, thus “interrupting a connection” between them), such that the third portion blocks diffusion of metal constituents of the second metal layer between the first portion and the second portion (the structures as designated above inherently perform this function, since the third portion traverses several fins, and has a varying metal makeup).
Regarding claim 2, Li teaches an integrated circuit device wherein the first portion (Fig. 12, 204/205/206/208/209/211 over 32, ¶¶ [0042], [0060], [0077], [0087], and [0096]) includes a first gate dielectric (Fig. 12, 204, ¶ [0042]) and a first gate electrode (Fig. 12, 205/206/208/209/211 over 32, ¶¶ [0060], [0077], [0087], and [0096]) that includes the first metal layer (Fig. 12, 205) and the second metal layer (Fig. 12, 206); the second portion (Fig. 12, 204/205/206/209/211 over II2, ¶¶ [0042], [0060], [0087], and [0096]) includes a second gate dielectric (Fig. 12, 204, ¶ [0042]) and a second gate electrode (Fig. 12, 205/206/209/211 over II2, ¶¶ [0060], [0087], and [0096]) that includes the first metal layer (Fig. 12, 205) and the second metal layer (Fig. 12, 206); and the third portion (Fig. 12, 204/205/206/208/209/211 over I/41/42/II1, ¶¶ [0042], [0060], [0077], [0087], and [0096]) includes a third gate dielectric (Fig. 12, 204, ¶ [0042]) and a third gate electrode (Fig. 12, 205/206/208/209/211 over I/41/42/II1, ¶¶ [0060], [0077], [0087], and [0096]) that includes the first metal layer (Fig. 12, 205), wherein the first gate electrode, the second gate electrode, and the third gate electrode are different (see above, each has a different makeup of metals).
Regarding claim 6, Li teaches an integrated circuit device wherein the first transistor (Fig. 12, 32, ¶ [0018]) is a p-type FinFET (e.g., Fig. 2, 102, ¶ [0025]) and the second transistor (Fig. 12, II2, ¶ [0018]) is an n-type FinFET (e.g., Fig. 2, 102, ¶ [0025]), wherein the first portion (Fig. 12, 204/205/206/208/209/211 over 32, ¶¶ [0042], [0060], [0077], [0087], and [0096]) of the gate structure traverses a first fin of the p-type FinFET and the second portion (Fig. 12, 204/205/206/209/211 over II2, ¶¶ [0042], [0060], [0087], and [0096]) of the gate structure traverses a second fin of then-type FinFET.
Regarding claim 7, Li teaches an integrated circuit device wherein the third portion (Fig. 12, 204/205/206/208/209/211 over I/41/42/II1, ¶¶ [0042], [0060], [0077], [0087], and [0096]) spans over an interface (Region I is an p-type device, and hence is an p-type well, while region 41 is an n-type device, and hence is a p-type well. Thus, the third portion inherently crosses over an interface between the two) between an n-type well and a p-type well disposed in a substrate (Fig. 12, 101, ¶ [0025]).
Regarding claim 8, Li teaches an integrated circuit device wherein the first portion (Fig. 12, 204/205/206/208/209/211 over 32, ¶¶ [0042], [0060], [0077], [0087], and [0096]) and the second portion (Fig. 12, 204/205/206/209/211 over II2, ¶¶ [0042], [0060], [0087], and [0096]) are each spaced a distance from the interface (Region I is an p-type device, and hence is an p-type well, while region 41 is an n-type device, and hence is a p-type well. Thus, the third portion inherently crosses over an interface between the two) between the n-type well and the p-type well disposed in the substrate (Fig. 12, 101, ¶ [0025]).
Allowable Subject Matter
Claims 3-5, 9-14, and 21-26 are allowed.
Response to Remarks
Applicant’s amendments to claim 21, and related remarks filed July 22, 2021, have been fully considered, and they are sufficient to overcome the rejections under 35 USC 102. Accordingly, these rejections are withdrawn.
Applicant’s amendments to claim 1, and related remarks filed July 22, 2021, have been fully considered, and they are insufficient and unpersuasive to overcome the rejections under 35 USC 102. Applicant argues that Li fails to teach the limitations of claim 1. Examiner disagrees, as detailed more fully above. Accordingly, these rejections are maintained.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893